DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-12:
The claims are indefinite and could not be properly understood because it is not clear from claim 1 from where the first signal is received. It is also not clear to where the second signal is sent.
Claims 3 and 4 are further indefinite because it is not clear from claim 3 what receives the second signal and what sends the third signal. It is also not clear to where the third signal is sent.
Claim 12 is further indefinite because it is not clear what is generating the first signal.
As to claims 13-20:
The claims are indefinite and could not be properly understood because it is not clear from claim 13 from where the first signal is received. It is also not clear to where the second signal is sent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Newman (US 2018/0143298).
Newman teaches an apparatus and a method for cleaning rotating sensors.
The apparatus comprises arrays of multiple transducers, processors configured to determine presence and type of the obstruction on the sensor and to cause the transducers to generate waves to remove the obstruction.
The method incudes determining the presence and type of the obstruction on the sensor and causing the transducers to generate waves to remove the obstruction. The determining is based on the output of the sensors (including ultrasonic sensors).
See entire document, especially Figures 1, 8B, 14, 15, 16A-C and 17A-D and the related description and the description at [0146-155], [0186-191].
The apparatus also comprises liquid and air delivery nozzles and lines.
The method also comprises delivering liquid and air for cleaning (at least [0146-155]).
The apparatus is also disclosed as comprising the number transducers as claimed (at least Figure 16C).The apparatus is also disclosed as comprising circular (readable on a convex shape) transducers (at least Figure 16C).
In view of indefiniteness of the claims it is reasonably believed that the instant claims are either anticipated by or obvious over the teaching of Newman.


Claim(s) 8-11, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0143298) in view of Cohen et al (US 2018/0329206).
Newman, as applied above, teaches a method and an apparatus as claimed except for the specific recitation of the use of the standing waves, maximizing, minimizing the ratios of the standing waves to traveling waves (claims 8-11, 20), the use of different frequencies (claim 17) and the concave shape of the transducer (claim 19).
Newman does not specify the details of the application of the waves.
On the other hand, Cohen et al teach that it was known to use the standing waves for cleaning sensors. Cohen et al also teach the use of different frequencies and changing/varying profiles, frequencies, patterns of the applied waves (including standing waves and traveling waves) to enhance the cleaning. Cohen et al also teach changing or restricting standing waves during the cleaning (see at least [0020-29]).
It would have been obvious to an ordinary artisan at the time the invention was foiled to find/change/modulate an optimum profile of the waves (including standing waves and traveling waves) to enhance cleaning during the cleaning process since Cohen et al teach such for enhancing the cleaning.
As to the concave shape of the transducers:
It has been held that a shape of the part is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed part was significant
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The applicants have not demonstrated any significance of the claimed shape.
Thereby, the claimed shape is considered to be a matter of choice which a person of ordinary skill in the art would have found obvious at the time the invention was filed.
Further, it appears that Cohen et al teach that the use of concave shaped transducers was known in the art of cleaning cameras, etc. (at least Figures 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to methods and apparatuses for cleaning sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711